Ellison, J.
Defendant, a physician, was convicted on an indictment under act of March 24, 1887 (Laws 1887, p. 214) for issuing the following prescription, to-wit ;
“Take this to
Jas. L. Mitchell,
Druggist and Pharmacist,
Stockton, Missouri.
For T. B. Perry. 1 Spts Fermentó, O. S. S. Strictly for Medical use.
E. D. Roberts, M. D.
No. 1461. Date 10-11, 1887.”
On trial the state introduced Jas. L. Mitchell, whose, testimony tended to show that “the defendant had issued thirty or thirty-five other prescriptions to other parties about the time of the one to witness, Thomas Perry.” The state then introduced D. White, whose testimony tended to show “ that said White sent his brother to defendant and procured a prescription.” The state then introduced R. A. Brown who testified as to “the number of prescriptions the defendant issued and was filed at his drug-store for whiskey to other-parties than witness, Thomas Perry.” This testimony was ■ objected to on the ground that proof of other offenses ought not to .be admitted in a trial for this specific offense, and that it was irrelevant to the issue. *526The evidence was admitted and is assigned for error. I think the objection was well taken and that the testimony should have been excluded. There is nothing in the case to indicate but that the prescriptions to other parties might have been issued in the utmost good faith and in answer to the demand of a pressing necessity. But if the object was to prove distinct offenses, it would still be inadmissible. State v. Fierline, 19 Mo. 380; State v. Harrold, 38 Mo. 496 ; State v. Goetz, 34 Mo. 85 ; State v. Daubert, 42 Mo. 242. The question is one of good faith on the part of the physician in the instance for which he is charged and anything which will properly tend to prove a want of good faith in issuing that particular prescription would be admissible, even though in making such proof it incidentally showed .other offenses.
The indictment was sufficient. The judgment is reversed and the cause is remanded.
All concur.